Title: Notes on a Cabinet Meeting, 10 October 1807
From: Jefferson, Thomas
To: 


                        
                        Oct. 10. prest. the 4. Secretaries.
                  Agreed unan. that in consideration of information recd as to the strength of the British posts in Canada, 3000. men (instead of 1500) must be ordered agt. Niagara, & 500. only instead of 1500. agt. Kingston. that in the message at the opening of Congress, the treaty & negociations should not be laid before them, because still depending.
                    